Title: From Thomas Jefferson to James Madison, 3 December 1805
From: Jefferson, Thomas
To: Madison, James


                                          
                            
                            [ca. 3 Dec. 1805]
                        
                  additions proposed on some subjects suggested by mr Gallatin submitted to mr Madison by
                  
                     Th:J.
                  
                  
                     the object of the 1st. addition is to give a practical or ostensible object to the observations on Yellow fever: the true one however being to present facts to the governments of Europe, which in the ordinary course of things, would not otherwise reach them in half a century.
                  
               